DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2019-0029320, see Machine Translation) in view of Oh et al. (US 2013/0122378).
Regarding claims 1 and 13, Kim et al. discloses in Figs 1-3, a lithium secondary battery (Abstract, Title), comprising: a cathode (P4/¶4); a separator (P7/¶7); and an anode (P9/¶4-6) including an anode current collector (P9/¶6) and an anode active material layer (P9/¶4-6) formed on the anode current collector (P9/¶4) and facing the cathode with the separator (P7/¶7) interposed therebetween, wherein the anode active material layer (P9/¶4-6) including, a first anode active material layer (P9/¶4-6) formed on the anode current collector (P9/¶6) and including a first anode active material (P9/¶4) and a first anode binder (P9/¶4) containing a styrene-butadiene-based rubber (SBR) binder (P9/¶4); and a second anode active material layer (P9/¶5) formed on the first anode active material layer (P9/¶4) and including a second anode active material (P9/¶5) and a second anode binder (P9/¶5) containing a acryl-based binder (P9/¶5), and each of the first anode active material (P9/¶4) and the second anode active material (P9/¶5) includes a silicon-based active material (P9/¶4-6, P5/¶1) and a graphite-based material (P5/¶1).
Kim et al. does not explicitly disclose 2 to 9.5 parts by weight of silicon with respect to the 100 part by weight of the graphite-based active material, wherein the silicon-based active material includes SiOx (0<x<2).
Oh et al. discloses in Figs 1-3, a lithium secondary battery (ref 100) including a negative electrode comprising an Si-C composite material ([0010]) comprising SiOx (0<x<2) ([0010]) mixed in an amount of 6:94 Si:C ([0010]).  This configuration enhances capacity, cycle characteristics, and life cycle characteristics of the battery ([0008], [0010]).
Oh et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the SiOx/C composite of Kim et al. at the ratio disclosed by Oh et al. to enhance capacity, cycle characteristics, and life cycle characteristics of the battery.

Regarding claim 3, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the first anode binder (P9/¶4) includes a mixture of SBR (P5/¶8) and a carboxymethyl cellulose (CMC) (P5/¶8).

Regarding claims 4 and 5, modified Kim et al. discloses all of the claim limitations as set forth above.  The reference does not explicitly disclose the relative amounts of binder and active material per layer as set forth in the claims (“a loading weight including the second anode active material and the second anode binder within the second anode active material layer is larger than a loading weight including the first anode active material and the first anode binder within the first anode active material layer, and wherein the loading weight within the second anode active material layer is 1 to 4 times the loading weight within the first anode active material layer.”).  As the active material adhesion strength and battery electrical performance are variables that can be modified, among others, by adjusting said binder and active material per layer (see Kim et al., P2/¶3, ¶6, P5-6/¶ spanning), with said active material adhesion strength and battery electrical performance both varying as the binder and active material per layer is varied, the precise binder and active material per layer location would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed binder and active material per layer cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the binder and active material per layer in the battery of modified Kim et al. to obtain the desired balance between the active material adhesion strength and battery electrical performance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 6, modified Kim et al. discloses all of the claim limitations as set forth above.  Further, in embodiments 1-3 on P8-9, each anode active layer is formed into a slurry and coated one layer on top of the other, then dried and rolled (see P8-9, embodiments 1-3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that the dried structure includes a final structure that appears to be the same as, or an obvious variant of, the structure of the instant claim (“the anode active material layer includes an overlapping region in which the SBR-based binder and the acryl-based binder are mixed, and the overlapping region is adjacent to an interface between the first anode active material layer and the second anode active material layer”).
Stated another way, the processing method renders a structure that includes an overlapping region at an interface of the two layers.  As such, it would have been obvious to one of ordinary skill in the art at the time of filing that the end structure is the same as or an obvious variant of the structure of the instant claim.

Regarding claims 7 and 8, modified Kim et al. discloses all of the claim limitations as set forth above.  The reference does not explicitly disclose the relative amounts of binder per layer location as set forth in the claims (“a content of the SBR-based binder within an upper layer portion of the first anode active material layer which is adjacent to the second anode active material layer is larger than a content of the SBR-based binder within an lower layer portion of the first anode active material layer which is adjacent to the anode current collector, and a content of the acryl-based binder within an upper layer portion of the second anode active material layer which is adjacent to an outer surface is larger than a content of the acryl-based binder within an lower layer portion of the second anode active material layer which is adjacent to the first anode active material layer.”).  As the active material adhesion strength and battery electrical performance are variables that can be modified, among others, by adjusting said relative amounts of binder per layer location (see Kim et al., P2/¶3, ¶6, P5-6/¶ spanning), with said active material adhesion strength and battery electrical performance both varying as the relative amounts of binder per layer location is varied, the precise relative amounts of binder per layer location would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed relative amounts of binder per layer location cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the relative amounts of binder per layer location in the battery of modified Kim et al. to obtain the desired balance between the active material adhesion strength and battery electrical performance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 9, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the graphite-based active material (P5/¶1) includes a mixture of an artificial graphite (P5/¶1) and a natural graphite (P5/¶1).

Regarding claims 10 and 11, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses a weight ratio of the artificial graphite to the natural graphite is in range of 0.5 to 10 or 2 to 10 (80:13 = 6.15, P8/¶4-5).

Regarding claim 12, modified Kim et al. discloses all of the claim limitations as set forth above.  Further, the envisaged combination of Kim et al. and Oh et al. as set forth above results in an anode structure substantially identical in structure and composition to the anode as set forth in the instant claim, and the current collector is 8 or more microns thick (P4/¶6) and a total thickness of the anode active material layer is 100 microns (P8/¶6). Therefore, an elongation rate would inherently be 5% or more, the same as set forth in the instant claim.  The courts have found where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2019-0029320, see Machine Translation) in view of Oh et al. (US 2013/0122378) as applied to claim 1 above, and further in view of Momose et al. (US 2014/0349185).
Regarding claim 2, modified Kim et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the second anode binder includes a copolymer of poly(acrylic acid) and poly(vinyl alcohol) (a PAA-PVA copolymer).
Momose et al. discloses a secondary lithium battery (Abstract, Title) including an electrode comprising a copolymer of acrylic acid and vinyl alcohol ([0105], [0176]).  This configuration allows viscosity adjustment and provides additional binding strength to the electrode ([0105]).
Momose et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, electrode binder materials.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the PAA-PVA copolymer disclosed by Momose et al. into the binder of Kim et al. to allow viscosity adjustment of the binder and provide additional binding strength to the electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725